Citation Nr: 0303753	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the M&ROCs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The veteran served on active duty from March 1967 to March 
1969.  His service personnel records show that served in 
Vietnam from September to December 1967 as an ambulance 
driver and from December 1967 to September 1968 as a supply 
handler.  He did not receive any awards or decorations 
indicative of combat.  At a VA examination in June 1969 the 
veteran claimed to have been a medic in Vietnam for a year 
and alleged to have been exposed to numerous stressors.  The 
examiner diagnosed PTSD, and service connection was granted 
for PTSD without any stressor corroboration and despite the 
veteran having related stressors that appeared to conflict 
with the service department records and were uncorroborated.  
This matter was addressed in the concurring opinion in the 
Board of Veterans' Appeals (Board) July 1990 decision.  

This matter now comes before the Board from a rating decision 
of February 2000 from the Fort Harrision, Montana Medical and 
Regional Office Center (M&ROC) of the Department of Veterans 
Affairs (VA).

In a decision dated in March 2001, the Board denied an 
evaluation in excess of 50 percent for PTSD and remanded an 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) for further development.  

The veteran appealed the Board's denial of entitlement to a 
rating in excess of 50 percent for PTSD to the CAVC, which, 
in an Order dated in October 2001, granted a Joint Motion for 
Remand and returned this matter to the Board.  The Joint 
Motion found that a VA psychiatric examination conducted in 
September 1999 was inadequate for evaluating the veteran's 
PTSD.  The Joint Motion pointed out that the examiner had 
failed to ascertain the effect of PTSD symptoms on the 
veteran's ability to obtain and maintain gainful employment.  
The Joint Motion further emphasized that the TDIU matter, 
which was not before the CAVC, had been remanded in March 
2001 for development, including obtaining a VA psychiatric 
examination to assess the effect PTSD has on the veteran's 
ability to work.  The Joint Motion stressed that the Board 
was required to discuss all of the veteran's symptoms in 
assigning a rating for PTSD and provide an analysis regarding 
the impact of PTSD on his ability to work, separate and apart 
from the TDIU claim, citing Mittleider v West, 11 Vet. App. 
181 (1998).  

Development of the pending TDIU matter has continued as 
wholly separate from the matter of entitlement to an in 
increased percentage rating for PTSD.  Records are noted in 
the Board's March 2001 remand request and include Social 
Security records and records in conjunction with a workers 
compensation claim.  The Board requested that the M&ROC 
obtain all records regarding the TDIU claim through an 
internal memorandum dated September 3, 2002.  The records 
from the TDIU claims file have since been obtained and are 
presently associated with the PTSD claims file.  They are 
noted to include the aforementioned Social Security and 
workers compensation records.  

As noted above, the Board's March 2001 remand also requested 
that the M&ROC obtain a VA psychiatric examination to address 
the impact of the veteran's PTSD on his ability to maintain 
gainful employment.  To date, there is no record of any such 
VA examination having been obtained or attempted.  

In view of the foregoing, particularly the likelihood that 
the M&ROC has developed or is developing evidence for the 
TDIU claim that would be relevant to the increased rating 
claim, this matter is remanded for the following:

1.  The M&ROC must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
M&ROC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  He should identify or 
submit any additional evidence, such as 
medical records or a medical opinion, 
pertaining to his employability and/or 
his psychiatric disorder.  The M&ROC 
should assist the veteran in obtaining 
any evidence identified. 

3.  All evidence developed by the M&ROC 
subsequent to September 3, 2002 that 
pertains to the Board's March 30, 2001 
remand of the TDIU issue should be 
obtained and associated with the claim 
file.  If any records requested in the 
March 30, 2001 remand could not be 
obtained, the attempt to obtain such 
records should be documented.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess his PTSD.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any indicated tests and studies 
indicated, including psychological 
testing, should be conducted in order to 
identify and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  Specifically, the examiner 
should address the impact PTSD has on the 
veteran's ability to maintain and retain 
gainful employment. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  It should be 
indicated by the examiner whether the 
claims folder has been reviewed.  The 
complete rationale for any opinion 
expressed must be set forth in a legible 
report.

5.  Thereafter, the M&ROC should review 
the record and readjudicate the issue of 
entitlement to an increased evaluation 
for PTSD.  The M&ROC must document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2002).


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified; however, the veteran is hereby advised 
that failure without good cause shown to report for any 
scheduled VA examination(s) may adversely affect the outcome 
of his claim.  38 C.F.R. § 3.655 (20002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


